t c memo united_states tax_court suzanne d oster ozimkoski petitioner v commissioner of internal revenue respondent docket no filed date suzanne d oster ozimkoski pro_se jeremy d cameron for respondent memorandum opinion paris judge respondent determined a deficiency in federal_income_tax of dollar_figure a failure to timely file addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the issues for decision are whether petitioner’s individual_retirement_account ira_distributions totaling dollar_figure are taxable_income to her petitioner’s ira_distributions are subject_to the sec_72 additional tax petitioner is liable for the sec_6651 addition_to_tax and petitioner is liable for the sec_6662 accuracy-related_penalty background this case was submitted on the pleadings and stipulated facts under rule the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts the third supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in florida when she timely filed her petition in petitioner was married to thomas w ozimkoski sr who was born on date and died in date on date mr 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the circuit_court for volusia county florida probate division showed mr ozimkoski sr ’s date of death as date in its order admitting will to continued ozimkoski sr executed a simple two-page last will and testament that left all of his property with the exception of some tangible_personal_property to petitioner and named her as personal representative of his estate at the time of his death mr ozimkoski sr owned a traditional_ira with wachovia securities continued probate but showed his date of death as date in its order of summary administration mr ozimkoski sr ’s original death certificate was not an exhibit in this case 3the tangible_personal_property was devised by a separate writing referenced in the will the separate writing offered into evidence was neither signed nor dated 4the court notes that the same small local full service law firm that drafted mr ozimkoski sr ’s simple will represented petitioner as the personal representative of his estate and counseled her through the subsequent probate litigation and eventual settlement agreement entered into between petitioner and mr ozimkoski jr which concluded that litigation 5wachovia securities is the trade_name used by two separate registered broker-dealers and nonbank affiliates of wachovia corp providing certain retail securities brokerage services wachovia securities llc member nyse sipc and wachovia securities financial network llc member finra sipc the court will refer to wachovia securities and its affiliates as wachovia 6wells fargo co acquired wachovia on date the nonbank brokerage subsidiary of wells fargo co is now called wells fargo advisors the trade_name for the capital markets and investment banking services of wells fargo co and its subsidiaries is now called wells fargo securities the court will refer to wells fargo co and any of its subsidiaries as wells fargo in during the probate proceedings for mr ozimkoski sr ’s estate mr ozimkoski jr one of his adult children and petitioner’s stepson filed two petitions with the probate court--one for revocation of mr ozimkoski sr ’s will and one for declaratory relief wachovia froze mr ozimkoski sr ’s traditional_ira pending the outcome of the probate litigation on date petitioner and mr ozimkoski jr reached a settlement agreement through mediation they agreed to the following respondent mrs ozimkoski shall pay to petitioner mr ozimkoski jr the sum of dollar_figure and shall transfer title to petitioner mr ozimkoski jr to that certain harley davidson motorcycle in full and final settlement of all claims raised or which could have been raised in this action payment shall be made within days of the date on which decedent’s ira is unfrozen by wachovia securities all payments shall be net payments free of any_tax after agreeing to the terms of the settlement agreement mr ozimkoski jr withdrew both of his motions pending before the probate_court the intricacies of the payment required under the settlement agreement were gleaned from mr ozimkoski sr ’s ira account records wells fargo delivered those records after a series of subpoenas were served the account records included journal entries by wachovia representatives in an date journal entry wachovia’s manager of estate processing wrote that she had informed petitioner and petitioner’s attorney that she would need a certified copy of the agreement from the court and a letter from petitioner stating exactly how to divide mr ozimkoski sr ’s ira account to accommodate the order the manager also noted that she had told petitioner’s attorney that mr ozimkoski jr had called and told a different wachovia representative that he did not want an inherited ira the manager noted that she had relayed the substance of mr ozimkoski jr ’s phone conversation to petitioner’s attorney because even with a certified agreement from the courts sic being provided to wachovia we cannot honor one line in the agreement ‘ a ll payments shall be net payments free of any_tax ’ the manager noted that petitioner’s attorney stated that he understood that someone was going to have a tax implication and that he would get back to her in a date journal entry the manager noted that she had spoken with petitioner and a vice president of wachovia she noted that petitioner had stated that she was working with her attorney to get mr ozimkoski jr ’s signature on the division of assets she further noted that once petitioner and mr ozimkoski jr agreed on the division of assets petitioner would let the vice president know how to proceed there are no other journal entries from the manager in the record after her date entry the next journal entry in the record dated date is from a wachovia employee and states that there was a transfer to spouse sic own ira with a comment that the transfer was per wachovia’s manager of estate processing on date wachovia transferred dollar_figure from mr ozimkoski sr ’s ira to petitioner’s traditional_ira which was also with wachovia on date petitioner received a distribution of dollar_figure from her ira on date petitioner wrote a personal check for dollar_figure to mr ozimkoski jr to make the payment required under the settlement agreement petitioner also received the following distributions from her ira in dollar_figure on august dollar_figure on december and dollar_figure on december for total distributions of dollar_figure in wachovia issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with respect to the distributions from petitioner’s ira for the distribution code on the form 1099-r represented that the distributions were early 7no documentation showing when petitioner had opened her ira was provided to the court but it appears on the basis of the account activity record that petitioner opened an ira with no balance in date several months after mr ozimkoski sr died 8the exact date wachovia unfroze the ira assets is not in the record distributions with no known exception because petitioner had not reached the age of in on date petitioner untimely filed a form_1040 u s individual_income_tax_return for petitioner reported wage income from the boys and girls club of volusia of dollar_figure on her return but did not report any of the ira_distributions as income for on date respondent issued a notice_of_deficiency to petitioner for determining an income_tax deficiency of dollar_figure which included a sec_72 additional tax of dollar_figure for an early withdrawal from a retirement account a sec_6651 addition_to_tax of dollar_figure for failure to timely file an income_tax return and a sec_6662 accuracy-related_penalty of dollar_figure for an underpayment attributable to a substantial_understatement_of_income_tax petitioner timely filed a petition with this court challenging the notice_of_deficiency i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule 9petitioner was born in and wa sec_53 years old in a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements no determination whether there should be a burden shift is necessary because the court’s decision is based on the preponderance_of_the_evidence ii ira_distributions generally includible in gross_income sec_61 provides that gross_income means all income from whatever source derived sec_408 provides that e xcept as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee sec_408 provides several exceptions to this rule--eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes see sec_408 an ira owner can designate beneficiaries to inherit his iras in the event that the owner dies before receiving all of the ira_distributions but there is no exception from inclusion in gross_income for distributions to a beneficiary following the death of the account owner therefore distributions to beneficiaries of a decedent are includible in the gross_income of the beneficiariesdollar_figure see 125_tc_227 citing sec_408 and sec_691 if an ira owner dies before distributions were required to begin the owner’s interest in the ira generally must be distributed to the beneficiary within five years of the decedent’s death sec_401 sec_408 additionally if an ira owner dies before distributions were required to begin and the named beneficiary is the decedent’s estate the assets must be distributed within five years of the decedent’s deathdollar_figure id if an ira owner dies after distributions were required to begin the ira assets generally must be distributed to the beneficiary of the ira at least as rapidly as under the method of distribution to the owner sec_401 on date after wachovia unfroze the ira assets it transferred dollar_figure from mr ozimkoski sr ’s ira to petitioner’s traditional_ira which sec_102 excludes from gross_income the value of property acquired by gift bequest devise or inheritance while an inheritance is generally acquired tax free under sec_102 the same is not true for distributions from inherited iras 11estates are taxed at a rate different from the rate that applies to individuals see sec_1 was also with wachoviadollar_figure petitioner then received distributions from her ira totaling dollar_figure in petitioner argued that the distributions should not be included in her income because mr ozimkoski jr was entitled to dollar_figure of mr ozimkoski sr ’s ira through the probate litigation and the ensuing settlement agreementdollar_figure respondent argued that the distributions are taxable to petitioner because they were from her own ira generally an ira payable to a specific beneficiary other than the decedent’s estate is not a probate asset and is not included in the decedent’s probate_estate the court notes that under florida law there appear to be only two scenarios in which wachovia could properly freeze mr ozimkoski sr ’s ira assets during the pendency of probate litigation if there had been a named beneficiary for his ira the funds would have been paid to the trustee of the account and then distributed according to the terms of the ira see fla stat ann sec_733 west if no proper claim was made on the ira 12this amount was for all intents and purposes the entire amount of mr ozimkoski sr ’s ira according to emails between wachovia’s employees a small amount of loose cash not included in the date transfer was also transferred to petitioner’s ira 13the court posits petitioner’s argument from her pro_se petition which should be broadly construed see rule d 138_tc_295 n citing 404_us_519 proceeds within six months of mr ozimkoski sr ’s death the proceeds would have been paid to his personal representativedollar_figure see id at therefore under florida law the only two scenarios in which wachovia could have correctly frozen mr ozimkoski sr ’s ira pending the outcome of the probate litigation were that his estate was the named beneficiary of the ira or there was no named beneficiary of the ira the court has not found and neither party has provided any authority to the contrary under either scenario wachovia incorrectly rolled over the entirety of mr ozimkoski sr ’s ira to petitioner’s ira an ira beneficiary designation cannot be reformed after the ira owner dies sec_1_401_a_9_-4 a-4 a income_tax regs in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death the court finds that petitioner was not a named beneficiary of mr ozimkoski sr ’s ira on the date of his death and therefore cannot be named a designated_beneficiary after his death under florida law wachovia should have distributed the ira assets to mr ozimkoski sr ’s estate because either it was named as the beneficiary or there was 14respondent issued a subpoena duces tecum to wells fargo see supra note requesting mr ozimkoski sr ’s ira beneficiary designation form and all related account documents see supra p after a hearing on the court’s order directing wells fargo n a to show cause it was determined that wells fargo did not have mr ozimkoski sr ’s ira beneficiary designation form no named beneficiary and because the settlement agreement makes no direction as to the disposition of the ira although the court finds that wachovia incorrectly rolled over mr ozimkoski sr ’s ira to petitioner’s ira the court has no jurisdiction to unwind that transaction and must decide petitioner’s tax_liability on the basis of wachovia’s erroneous transfer of mr ozimkoski sr ’s ira assets to her ira and the subsequent distributions from her ira once the ira assets had been transferred to petitioner’s ira she requested a distribution and wrote a check from her personal checking account to mr ozimkoski jr to make the payment required per the settlement agreement which was incorporated into the circuit court’s order of summary administrationdollar_figure petitioner was represented by counsel during the probate litigation and the negotiations that led to the settlement agreement wachovia’s employee journal notes state that petitioner’s probate attorney understood that someone would have to pay income_tax on the dollar_figure allocated to mr ozimkoski jr under the terms of the settlement agreementdollar_figure 15under florida law summary administration is appropriate for an estate whose total value less the value of property exempt from claims of creditors does not exceed dollar_figure or when the decedent has been deceased for more than two years see fla stat ann sec_735 west 16it is not clear from the record whether petitioner’s probate attorney continued the settlement agreement required_payment of the dollar_figure within days after wachovia unfroze mr ozimkoski sr ’s ira petitioner’s wage income for was less than dollar_figure although petitioner inherited real_property from mr ozimkoski sr no proof of the property’s value was entered into evidence it is unclear from the record before the court how petitioner’s probate attorney counseled her to comply with the payment obligation under the settlement agreement--as the personal representative of mr ozimkoski sr ’s estate as an ira beneficiary or as a surviving_spouse what is clear from the record before the court is that petitioner’s probate attorney failed to counsel her on the full tax ramifications of paying mr ozimkoski jr dollar_figure from her own ira while the court is sympathetic to petitioner’s argument the distributions she received were from her own ira and therefore are considered taxable_income to her for continued included mr ozimkoski sr ’s estate as a possible bearer of the tax burden or only his client or mr ozimkoski jr dollar_figure see sec_61 sec_408 estate of kahn v commissioner t c pincite iii sec_72 additional tax generally amounts distributed from an ira are includible in gross_income as provided in sec_72 sec_408 sec_72 provides for a additional tax on an early distribution from a qualified_retirement_plan unless the distribution falls within a statutory exception the relevant exception is found in sec_72 which provides that distributions made to a beneficiary or to the estate of the employee on or after the death of the employee are not subject_to the additional tax the court has previously held that a beneficiary loses the entitlement to claim the exception under sec_72 if the beneficiary rolls over the funds from the deceased spouse’s ira into his or her ira and thereafter withdraws funds from his or her ira see 127_tc_1 see also sears v commissioner tcmemo_2010_146 17petitioner’s only argument was that the distributions should not be included in her income because of the terms of the settlement agreement her argument concerns only the dollar_figure paid to mr ozimkoski jr no argument was made concerning the remaining distributions petitioner received in therefore the court deems petitioner to have conceded that those amounts are includible in her gross_income for see rule b 87_tc_56 in gee v commissioner t c pincite the taxpayer rolled over a distribution from her deceased husband’s ira into her separate ira upon her husband’s death four years later the taxpayer received a distribution from her ira id pincite she claimed that the distribution was an amount received from her deceased husband’s ira and therefore exempt from the additional tax on early distributions under sec_72 as a distribution to a beneficiary upon a decedent’s death id pincite the court did not agree and instead held that when the beneficiary rolls over funds from the deceased spouse’s ira into her own ira the funds become the beneficiary’s own and any subsequent distributions are no longer occasioned by the death of the spouse id pincite the court reasoned that the amount received from the taxpayer’s deceased husband’s ira lost its character as a distribution made to a beneficiary upon a decedent’s death once the taxpayer transferred the funds to her separately owned ira id thus such distributions do not qualify for the sec_72 exception see id pincite in sears v commissioner tcmemo_2010_146 the taxpayer’s husband died in leaving his wife as the primary beneficiary of his ira id pincite in date the taxpayer withdrew dollar_figure from her deceased husband’s ira and transferred it into one of her iras id pincite additionally in the taxpayer withdrew a total of dollar_figure from three of her iras and reported that amount to the irs but did not report the additional tax pursuant to sec_72 for an early withdrawal from an ira id pincite the commissioner determined that the taxpayer had made early_withdrawals from her iras and assessed an additional dollar_figure in federal_income_tax for id pincite the taxpayer challenged the determination claiming that the amounts she withdrew from her deceased husband’s ira and placed in her ira were exempt from the early withdrawal penalty under sec_72 even though she withdrew those amounts from her ira before she reached age id pincite the court did not agree and instead held that the taxpayer lost the entitlement to claim the exception under sec_72 when she knowingly withdrew the funds from her deceased husband’s ira by making distribution requests and directed the distributions into her account id pincite accordingly the subsequent distributions of those funds were not occasioned by the death of the taxpayer’s husband and were not made to her in her capacity as beneficiary of his ira id pincite mr ozimkoski sr died in date his ira was frozen during the probate proceeding of his estate and was unfrozen after petitioner and mr ozimkoski jr signed a settlement agreement dated date the record does not reflect the exact date wachovia unfroze mr ozimkoski sr ’s ira but as of date wachovia was aware of the settlement agreement and was awaiting a decision from petitioner and mr ozimkoski jr as to how to handle the ira on date the wachovia manager noted that petitioner and mr ozimkoski jr would agree on how to distribute the balance of mr ozimkoski sr ’s ira and would inform wachovia on how to proceed on date wachovia transferred dollar_figure from mr ozimkoski sr ’s ira into petitioner’s ira petitioner then took distributions on july of dollar_figure august of dollar_figure december of dollar_figure and december of dollar_figure all of which were before she reached the age of the court made clear in gee that once the assets in the decedent’s ira were transferred into the taxpayer’s ira any subsequent distributions were no longer occasioned by the decedent’s death and were not made to the taxpayer as a beneficiary of the decedent therefore the exception under sec_72 did not apply the cases gee and sears control here and the exception in sec_72 does not applydollar_figure therefore the court finds that petitioner is liable 18the court notes that if mr ozimkoski sr ’s ira assets had been transferred to his estate and then distributed to petitioner because the estate was the named beneficiary or because there was no named beneficiary see supra pp she would have received the distribution as a beneficiary of the decedent continued for the sec_72 additional tax for early_withdrawals for the distributions from her ira for iv sec_6651 addition_to_tax for failure to timely file sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id the commissioner bears the burden of production with respect to any penalty or addition_to_tax sec_7491 petitioner filed her federal_income_tax return on date days after the due_date therefore respondent has met his burden of production under sec_7491 the burden_of_proof thus shifts to petitioner a taxpayer is not liable for an addition_to_tax for failure to timely file if she shows the untimeliness is due to reasonable_cause and not due to willful neglect continued and would have been personally subject_to the income_tax in respect of the decedent’s tax_liability but the sec_72 exception would have applied to the distribution sec_6651 116_tc_438 if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause sec_301_6651-1 proced admin regs the taxpayer can show that she did not act with willful neglect if she can prove that the late filing did not result from a ‘conscious intentional failure or reckless indifference ’ 99_tc_202 quoting 469_us_241 petitioner’s only explanation for her delay in filing her federal_income_tax return centered around her role as the personal representative of mr ozimkoski sr ’s estate and that she was overwhelmed by circumstances surrounding the will_contest while the court is sympathetic to petitioner’s situation it has held that litigation is not reasonable_cause for untimely filing a federal_income_tax return see 49_tc_200 aff’d 410_f2d_302 6th cir dunne v commissioner tcmemo_2008_63 therefore the court finds that petitioner is liable for the addition_to_tax under sec_6651 v accuracy-related_penalty under sec_6662 sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite as stated supra p under sec_7491 the commissioner bears the burden of production with regard to penalties higbee v commissioner t c pincite once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a 593_fedappx_965 11th cir aff’g tcmemo_2013_ higbee v commissioner t c pincite respondent has met his burden here no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item sampson v commissioner tcmemo_2013_212 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations id at the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see higbee v commissioner t c pincite sampson v commissioner tcmemo_2013_212 generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs see also remy v commissioner tcmemo_1997_72 an honest misunderstanding of fact or law in light of all the facts and circumstances including the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith sec_1_6664-4 income_tax regs a the dollar_figure paid to mr ozimkoski jr under the terms of the settlement agreement the settlement agreement states that the payment to mr ozimkoski jr to settle his lawsuits against mr ozimkoski sr ’s estate was to be paid within days of wachovia’s unfreezing mr ozimkoski sr ’s ira on date one day after receiving a distribution from her ira large enough to make the payment petitioner wrote a check from her personal checking account for dollar_figure to mr ozimkoski jr petitioner worked full time for the boys and girls club of volusia and earned wage income of less than dollar_figure for the year in issue she was not knowledgeable in the areas of probate administration or tax law after settling mr ozimkoski jr ’s lawsuits against mr ozimkoski sr ’s estate petitioner concluded her duties as the personal representative of the estate and the terms of the settlement agreement were incorporated into the probate order she complied with the settlement agreement by taking a distribution from her ira to make the payment to mr ozimkoski jr petitioner had the additional dollar_figure in her ira because wachovia incorrectly transferred the entirety of mr ozimkoski sr ’s ira to her instead of to his estate in light of all the circumstances including her experience knowledge and education the court finds that petitioner had reasonable_cause for and acted in good_faith with respect to the portion of her underpayment attributable to her failure to include in her taxable_income for the dollar_figure she paid to mr ozimkoski jr under the settlement agreement and that was incorporated into the probate_court order therefore under the facts and circumstances here the court finds that petitioner is not liable for the accuracy- related penalty for the portion of her underpayment attributable to dollar_figure of her ira_distributions for b petitioner’s remaining ira_distributions for petitioner took additional ira_distributions of dollar_figure in petitioner made no assignments of error in her petition and offered no evidence to prove that she had reasonable_cause or acted in good_faith in not reporting those distributions on her return therefore the court finds petitioner conceded her liability for an accuracy-related_penalty on the portion of her underpayment attributable to her failure to include in her taxable_income for her remaining ira_distributions see rule b 87_tc_56 failing to argue against liability for addition_to_tax under sec_6651 at trial or on brief is a deemed concession accordingly the court holds that she is liable for the sec_6662 and b penalty on the portion of her underpayment attributable to the unreported ira_distributions of dollar_figure insofar as the rule_155_computations show an underpayment a portion of which is due to a substantial_understatement_of_income_tax the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
